Title: Abigail Adams to John Adams, 26 November 1792
From: Adams, Abigail
To: Adams, John


my Dearest Friend
Sunday Quincy Novbr 26 1792
Such has been the weather Since you left me, that I cannot form any accurate judgment where you now are. I sometimes conjecture that you are not farther than Brookfield. at any rate you must have had an unpleasent week, tho perhaps not so severe a snow storm as we have had here. Monday afternoon & all twesday it raind then cleard up very cold and blustering. on fryday came on a snow storm wind very voilent at North East. it continued so through fryday Night and saturday even untill sunday morning, when the snow was over the tops of the Stone walls and so Bank’d that no wheel carriage can stir. we had not any meeting to day, and some person had their sheep to digg out from under the snow Banks. ours very fortunately experienced the comfort of their new habitation. the Hay was housed on fryday, & bedding provided for the Horses, but the Boat is not carried to the Island. after the storm of twesday shaw and Tirril went to see if she could be got of, but the very high Tide had thrown her up so high that they pronounced it impossible untill the Tides rose again, and that it would be more adviseable to turn her over where she now is, & secure her there for the winter, this Snow storm confirms them in the opinion I never remember so severe a snow storm in November. I hope to hear from you this week. I have felt much anxiety for you, more perhaps than if I had been a fellow traveller with you with Books about me I have felt dismal & Lonely. you left the only ones you intended to take; and an Inn seldom furnishes any entertainment of a literary kind. I hope Brisler minds to have a fire in your Bed Room and that your sheets are well aird and your Bed well cloathd. remind him of this injunction yet I know not whether this will reach you soon enough to put it in practise. Porter who was to cut our wood and Timber is confind to his Bed with the Rhumatism. most families I find are caught without wood, so that it is to be hoped they will turn out & make roads. I think you will find it necessary to take a sleigh and if so you will travel with more ease to yourself than with wheels
I cannot tell you any news not having seen to my great mortification any News paper since you went away nor have I been out of the House since I returnd after leaving you. I did not think I should have felt so lonely. it seems so still all day long as if half the Family were gone.
Let me hear from you as soon as you get to Philadelphia, and sooner if this should reach you at Nyork as I design it shall—
I am most affectionatly / yours
A Adams
I hope poor Cheeseman is not cast away with your Trunk of cloaths, but if he was within reach of the storm I know not how he could stand it. I presume we shall hear many a melancholy ship wreck

